DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species.
Embodiment 1, seen in Fig. 2 has two hydraulic pump/motors each driven by its own electric motor, using a dual-channel dual-pump design.

Embodiment 2, seen in Fig. 3 has two bidirectional pump/motors, each driven by its own electric motor, wherein two channels are jointly connected with two pumps

Embodiment 3, seen in Fig.4-8, has a single bidirectional pump/motor that is connected to two electric motors, one for driving the pump in one direction, and the other for recovering fluid energy when the bidirectional pump/motor rotates in a second direction
Embodiment 3 has various sub-species:
Sub-species A, seen in Fig. 4 has the two electric motors are coupled on two opposite sides of the bidirectional pump/motor 
Sub-species B, seen in Fig. 5 has the two electric motors are coupled on one side of the bidirectional pump/motor
Sub-species C, seen in Fig. 7 has the two electric motors are coupled to the bidirectional pump/motor with a gear box to switch between two motor shafts
Sub-species D, seen in Fig. 8 has the two electric motors on opposite sides of the bidirectional pump/motor with clutches

Embodiment 4, seen in Fig. 12 comprises a single-pump bidirectional pump/motor with a dual-channel design

Embodiment 5, seen in Fig. 13, has two hydraulic pump/motors, each driven by its own electric motor, using a single-channel design

Since various embodiments of the dynamic system cannot be used together, they are mutually exclusive embodiments.

Applicant discloses three different embodiments for the motor control unit feature.
Fig. 9 shows a first embodiment of a motor control unit.
Fig. 10 shows a second embodiment of a motor control unit.
Fig. 11 shows a third embodiment of a motor control unit using relays.

Since the various embodiments of the motor control units cannot be used together, they are mutually exclusive embodiments.
The species are independent or distinct because the claims to the different species recite mutually exclusive characteristics of each species. For example, the circuit shown in each of the Figures depicting different embodiments cannot be used with one another as they are entirely different circuits (a bidirectional pump embodiment is not disclosed to be used in conjunction with an embodiment using two separate other pumps, etc.) In addition, these species/embodiments are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears to be generic.
Applicant must elect a single embodiment, and a single motor control unit embodiment where applicable.
Should applicant elect embodiment 3, applicant must also elect a single sub-species A, B, C, or D.
The claims that are directed towards the elected embodiment should be clearly pointed out.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
For example: reversible pump/motors classified in F15B2211/20569; combination of pumps classified in F15B211/20576; different valve configurations are classified in different classifications; etc.
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
For example, searching for single channel and dual channel configurations requires looking for different hydraulic schematics, searching for different motor couplings require different search queries, searching for alternative valve configurations require different search queries, etc.

Searching for features of one embodiment that do not overlap with features of another embodiment creates additional search burden. There would be a serious search burden in light of the large number of different embodiments disclosed.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/           Primary Examiner, Art Unit 3745                                                                                                                                                                                             
June 16, 2022